USCA11 Case: 19-13383        Date Filed: 01/27/2021   Page: 1 of 18



                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13383
                           ________________________

                       D.C. Docket No. 0:18-cv-62440-RAR

MANUEL E. RIVAS,

                                                            Plaintiff-Appellant,

                                              versus

MIDLAND FUNDING, LLC,

                                                            Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (January 27, 2021)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

BRASHER, Circuit Judge:

      The question in this appeal is whether a debt collector, Midland Funding LLC,

can be held liable for the allegedly false representations that another entity, Midland

Credit Management, Inc., made while acting on its behalf. Manuel Rivas appeals
         USCA11 Case: 19-13383       Date Filed: 01/27/2021   Page: 2 of 18



from the district court’s order granting summary judgment for Funding on two

counts alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§

1692e and 1692e(2)(A), and one count alleging a violation of the Florida Consumer

Collection Practices Act, FLA. STAT. § 559.72(9). Under the circumstances of this

case, we hold that Funding cannot be held liable for Credit Management’s

representations under either Act. Accordingly, we affirm.

                                         I.

      Because this is an appeal from an order granting summary judgment, the

following facts are recounted in the light most favorable to Rivas.

      Rivas opened, used, and defaulted on three credit card accounts for an

Amazon card, a TJ Maxx card, and a Lowe’s card. The bank possessing the accounts

then sold them to Funding, a company with no employees that acquires delinquent

accounts but neither manages nor collects them. Funding has an agreement with its

affiliate, Credit Management, under which the latter files lawsuits, sends collection

letters, and accepts payments through its website.

      After Funding acquired Rivas’s accounts, Credit Management tried to collect

them on Funding’s behalf, filing lawsuits in Florida state court against Rivas. The

lawsuits sought the $4,561.98 that Rivas owed on the Amazon account, $4,300.23

on the TJ Maxx account, and $3,821.19 on the Lowe’s account. The lawsuits were




                                          2
         USCA11 Case: 19-13383       Date Filed: 01/27/2021   Page: 3 of 18



filed in Funding’s name, but Credit Management was “responsible for reviewing,

processing, and entering all hearing results.”

      Rivas and Funding eventually entered into a settlement agreement, which was

docketed in the Amazon lawsuit. Under the agreement, Rivas would pay $1,100.00

to resolve all three lawsuits by making $50.00 monthly payments “at the following

online address: midlandcreditonline.com.” If Rivas defaulted on the agreement, he

would be liable for the total debt amount on the three accounts less any payments

that he had made up to that point. In return, Funding agreed to dismiss its lawsuits

regarding Rivas’s Lowe’s and TJ Maxx accounts by June 19, 2018.

      Rivas made his first payment under the settlement agreement through Credit

Management’s website. When he made that payment, the website displayed his

current balance as $1,100.00. But the next time he made a payment, the website

displayed his current balance as $4,511.98. Each subsequent occasion that Rivas

accessed the website to make a payment, the website displayed a current balance

exceeding $4,000 with open claims for the TJ Maxx and Lowe’s accounts that

Funding had agreed to dismiss. Rivas suffered considerable distress after seeing

these continued errors in his balance.

      Rivas sued Funding, alleging multiple violations of the FDCPA and FCCPA,

including two counts for violating the FDCPA’s prohibition on misrepresentations,

a count for violating the FCCPA’s prohibition on enforcing a non-existent legal



                                          3
         USCA11 Case: 19-13383        Date Filed: 01/27/2021   Page: 4 of 18



right, and a count for declaratory judgment. Rivas did not sue Credit Management,

but he argued that its website falsely represented the amounts of his alleged debts

and the legal status of the TJ Maxx and Lowe’s accounts.

      After discovery, Funding filed a motion for summary judgment, arguing that

it could not be held liable for the erroneous statements on Credit Management’s

website. Funding noted that it neither collects any debts for another party nor

controls the statements on Credit Management’s website. And Funding emphasized

that it was Credit Management who filed the lawsuits against Rivas on Funding’s

behalf, Credit Management who collected all payments through its website without

forwarding any payments to Funding, and Credit Management who controlled the

representations on its own website.

      The district court granted Funding’s motion for summary judgment. The court

held that, although Funding does not collect debts for third parties, it is a “debt

collector” under the FDCPA’s “principal purpose” definition. Nonetheless, the

district court held that Funding could not be held liable under the FDCPA or the

FCCPA. The district court reasoned that “Rivas has not presented, and the record

does not contain, any evidence to suggest that [Funding] was aware of, or had any

control over, the amounts being displayed on the website.” Rivas timely appealed.

                                         II.




                                          4
         USCA11 Case: 19-13383        Date Filed: 01/27/2021   Page: 5 of 18



      Before reaching the merits of this appeal, we must address our own

jurisdiction and that of the district court. Specifically, we must determine whether

Rivas had Article III standing both to bring his claims initially and now to appeal

their dismissal. Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir.

2020) (citing United States v. Hays, 515 U.S. 737, 742 (1995) and Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998)). To establish Article III

standing, a plaintiff must show three elements: (1) that he “suffered an injury in

fact,” (2) caused by the defendant, (3) that a favorable decision would likely redress.

Id. (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). Foremost among

these elements is an injury in fact, which consists of “an invasion of a legally

protected interest” that is both “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Id. (first citing Steel Co., 523 U.S. at

103; and then citing Lujan, 504 U.S. at 560)).

      In Trichell, we held that “concrete” injuries cannot be merely “intangible” and

that plaintiffs in an FDCPA case must establish “reliance and ensuing damages.” See

id. at 997–1000. There, the plaintiffs alleged that an FDCPA violation “created a

risk that unsophisticated consumers might be misled into making unnecessary or

even harmful payments on time-barred debt.” Id. at 1000. They also claimed an

“informational injury” based on an alleged right under the FDCPA “to receive

truthful communications from debt collectors.” Id. at 1003. We concluded, however,



                                          5
          USCA11 Case: 19-13383       Date Filed: 01/27/2021    Page: 6 of 18



that the violation caused no “downstream consequences” or “adverse effects.” Id. at

1004. Neither the risk of injury nor the informational injury in Trichell was sufficient

to confer standing. Id. at 1000.

      In contrast to those intangible and consequence-free injuries, Rivas’s injury

here was tangible and his reliance on the information on Credit Management’s

website had damaging consequences, namely loss of sleep and extreme stress. At

first, Rivas was merely “confused” and “really upset” to see the wrong amount due

on the website. This confusion festered to the point that Rivas became so “stressed

and worried” that he “couldn’t sleep.” He was even more concerned when the

website still reflected the same balance “a couple of days later.” The disparity on the

website persisted for nearly six months until the TJ Maxx and Lowe’s lawsuits were

finally dismissed. Rivas testified that “[i]t’s hard to sleep, it’s hard to concentrate

sometimes and it’s just very stressful.” He worried that he might make an error or

pay on the wrong account and so be forced to pay the entire amount of the three

accounts. These injuries are sufficiently tangible—and therefore concrete—to confer

Article III standing.

                                          III.

      We now turn to the merits of Rivas’s appeal. “We review a district court’s

grant of summary judgment de novo, viewing the evidence in the light most

favorable to the nonmoving party.” Agrelo v. Affinity Mgmt. Servs., LLC, 841 F.3d



                                           6
         USCA11 Case: 19-13383        Date Filed: 01/27/2021   Page: 7 of 18



944, 949–50 (11th Cir. 2016). We will affirm a summary judgment if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a).

      Rivas sued Funding under sections of the FDCPA that prevent a “debt

collector” from using “any false, deceptive, or misleading representation or means

in connection with the collection of any debt,” including “[t]he false representation

of the character, amount, or legal status of any debt.” 15 U.S.C. § 1692e &

1692e(2)(A). But the undisputed facts establish that Funding did not make any

representations itself or control Credit Management’s website. The question, then,

is whether Funding can be held indirectly liable for Credit Management’s

representations. Rivas makes four arguments for holding Funding liable under the

FDCPA, but none work under the facts of this case.

      First, Rivas cites authorities from our sister circuits that rely on agency

principles and common law ideas about vicarious liability to support indirect liability

for violations of the FDCPA. But, in his reply brief and at oral argument, Rivas

expressly disclaimed any reliance on vicarious liability or agency principles. Instead,

his indirect liability argument is based solely on the text of the statute. Because of

this concession, these out-of-circuit precedents are irrelevant here. See Clark v.

Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1172 (9th Cir. 2006)

(“[G]eneral principles of agency . . . form the basis of vicarious liability under the



                                          7
          USCA11 Case: 19-13383        Date Filed: 01/27/2021    Page: 8 of 18



FDCPA . . . .”); Barbato v. Greystone All., LLC, 916 F.3d 260, 269 (3d Cir. 2019)

(“[W]e have relied on traditional agency principles in holding parties vicariously

liable under the FDCPA . . . .”); Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379,

404–05 (3d Cir. 2000) (analyzing agency principles and holding general partner

vicariously liable for FDCPA violations of other members of partnership); Janetos

v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 325 (7th Cir. 2016) (holding debt

collector vicariously liable for actions taken on its behalf by another debt collector).

      Second, Rivas argues that the definition of “debt collector” in the FDCPA

supports holding Funding liable for Credit Management’s representations. Under the

FDCPA, a “debt collector” is any person who either (1) “uses any instrumentality of

interstate commerce or the mails in any business the principal purpose of which is

the collection of any debts,” or (2) “regularly collects or attempts to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. §

1692a(6). We refer to the first clause of this definition as the “regularly collects”

clause and the second clause as the “principal purposes” clause. Satisfying either

clause of this definition will render the person a “debt collector,” subject to the

substantive provisions of the FDCPA. Davidson v. Capital One Bank (USA), N.A.,

797 F.3d 1309, 1315 (11th Cir. 2015).

      Rivas argues that the statute’s use of the word “indirectly” in this definition

suggests that a debt collector is liable for the actions of its agents. But only the



                                           8
          USCA11 Case: 19-13383        Date Filed: 01/27/2021    Page: 9 of 18



“regularly collects” clause—not the “principal purposes” clause—includes the word

“indirectly.” Here, the district court held, and the parties concede, that Funding is

not a debt collector under the “regularly collects” clause but is a debt collector, if at

all, under the “principal purposes” clause. Accordingly, even if we were to assume

that a “debt collector” under the “regularly collects” clause might be indirectly liable

for the actions of others acting on its behalf, that clause has no application to this

case. Because Funding is a debt collector, if at all, under only the “principal

purposes” clause of Section 1692a(6), it cannot be held liable based on the use of

“indirectly” in the separate and inapplicable “regularly collects” definition.

      Third, Rivas argues that the broad definition of “communication” in Section

1692a(2) supports indirect liability. The FDCPA defines “communication” as “the

conveying of information regarding a debt directly or indirectly to any person

through any medium.” 15 U.S.C. § 1692a(2). This argument also fails on the facts

of this case. Even if one could sue over an indirect “communication,” Rivas is not

suing over a “communication.” That word—although broadly defined in the

definition section of the statute—is not used in the substantive sections under which

Rivas has brought his claims.

      Again, Funding cannot be held liable based on a definition that does not apply

to its conduct. Rivas alleged that Funding violated Section 1692e, generally, and

1692e(2)(A), specifically. Section 1692e generally prohibits the use of “any false,



                                           9
         USCA11 Case: 19-13383        Date Filed: 01/27/2021    Page: 10 of 18



deceptive, or misleading representation or means in connection with the collection

of any debt.” Certain “communications” are listed as examples of “misleading

representation[s] or means.” See 15 U.S.C. § 1692e(8), (9), (11). But Rivas does not

allege that anyone—Funding or Credit Management—made any of those

“communications” or otherwise violated a provision that uses the defined term

“communication.” Instead, the specific subsection that Rivas relies on, Section

1692e(2)(A), prohibits a “false representation of the character, amount, or legal

status of any debt” and that is, in fact, what Rivas alleges—that the website falsely

represented the amount and legal status of his debt.

      That Rivas has not sued over a “communication” distinguishes this appeal

from two of our previous decisions analyzing the definition of “communication”

under the FDCPA: Bishop v. Ross & Bonan, P.A., 817 F.3d 1268 (11th Cir. 2016),

and Hart v. Credit Control, LLC, 871 F.3d 1255 (11th Cir. 2017). In Bishop, this

Court analyzed Section 1692g, which imposes certain requirements for a debt

collector’s “initial communication” with a consumer. We held that Section 1692g is

subject to the definition of “communication,” which can “be triggered either by a

direct communication or by an indirect communication.” Bishop, 817 F.3d at 1272

(11th Cir. 2016). And in Hart, the plaintiff alleged that the debt collector had violated

Section 1692e(11), which prohibits “[t]he failure to disclose in the initial written

communication with the consumer . . . that the debt collector is attempting to collect



                                           10
          USCA11 Case: 19-13383           Date Filed: 01/27/2021       Page: 11 of 18



a debt and that any information obtained will be used for that purpose, and the failure

to disclose in subsequent communications that the communication is from a debt

collector.” 871 F.3d at 1257. These precedents about the definition of

“communication” have no import here. 1

       Fourth, Rivas relies on several out-of-circuit decisions analyzing vicarious

liability under Section 1692i of the FDCPA. These precedents suggest that there

might be indirect liability for a violation of Section 1692i under certain

circumstances. Compare Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 108

(6th Cir. 1996) (no vicarious liability for non-debt collector whose counsel, who was

a debt collector, allegedly violated Section 1692i) with Fox v. Citicorp Credit Servs.,

Inc., 15 F.3d 1507, 1513, 1516 (9th Cir. 1994) (vicarious liability existed under

Section 1692i for venue decision made by defendant’s counsel, who was a debt

collector). But, like the definition of “communication” and the “regularly collects”

clause, Section 1692i is simply not relevant here.



1
  Our dissenting colleague argues that Bishop “demonstrates that an action under section 1692e
can be based on an indirect communication.” But our reasoning in Bishop does not apply in this
case. In Bishop we “emphasized the fact-specific nature of this holding.” 817 F.3d at 1277. The
facts in Bishop involved a Section 1692e violation based on the violation of another provision that
itself included the defined term “communication.” There, we held that the plaintiff had “a claim
under § 1692e because” a letter sent to her lawyer “omit[ed] a material term required by §
1692g(a).” Id. After explaining that “a debt-collection letter sent to the consumer’s attorney—
rather than directly to the consumer—qualifies as a ‘communication with a consumer’” under
Section 1692g, we held that the debt collector’s violation of Section 1692g(a) is actionable as
‘“false, deceptive, or misleading’ behavior in violation of [Section] 1692e.” Id. at 1271. We did
not hold that the definition section of the statute has a substantive effect even where the statute
does not use a defined word.


                                                11
         USCA11 Case: 19-13383       Date Filed: 01/27/2021   Page: 12 of 18



      For these reasons, the district court was correct to grant summary judgment

on Rivas’s FDCPA claims. The definition of “communication” in Section 1692a(2)

and the definition of “debt collector” in Section 1692a(6) are irrelevant to Rivas’s

false representation claims under Section 1692e. As are precedents from other courts

that either rely on arguments that Rivas has expressly waived or that analyze the text

of unrelated statutory provisions.

      The district court also correctly granted summary judgment on the state-law

FCCPA claim. Apart from his arguments about the FDCPA, Rivas does not argue

that the FCCPA provides an independent basis to hold Funding liable. The FCCPA

defines “communication” in the same way as the FDCPA, FLA. STAT. § 559.55(2),

but Rivas likewise sued Funding for violating a substantive provision of the FCCPA

that does not use that word, FLA. STAT. § 559.72(9). Because the district court was

correct to grant summary judgment on Rivas’s FDCPA claims, it correctly granted

summary judgment on his FCCPA claim as well.

                                         IV.

      The district court’s judgment is AFFIRMED.




                                         12
         USCA11 Case: 19-13383       Date Filed: 01/27/2021   Page: 13 of 18



MARTIN, Circuit Judge, concurring in part and dissenting in part:

      I agree with most of the holdings made by the majority in Mr. Rivas’s case.

I agree he has Article III standing to sue Midland Funding, LLC (“Midland

Funding”) under the Fair Debt Collection Practices Act (“FDCPA”) for his

injuries. See Maj. Op. at 5–6. It is also true, as the majority opinion observes, that

Mr. Rivas does not seek to hold Midland Funding liable for Midland Credit

Management, Inc.’s (“Midland Credit”) misrepresentations based on vicarious

liability or agency principles. See id. at 7–8. And since Mr. Rivas does not make

those arguments, this case does not require us to decide whether to join our sister

circuits who say a debt collector can be vicariously liable under the FDCPA for the

acts of its affiliates. See, e.g., Janetos v. Fulton Friedman & Gullace, LLP, 825

F.3d 317, 325 (7th Cir. 2016). The majority opinion is also correct that this record

does not allow us to decide whether Midland Funding can be indirectly liable for

Midland Credit’s misrepresentations under the “regularly collects” clause of the

“debt collector” definition in the FDCPA. See Maj. Op. at 8–9. And finally, since

the venue provision of the FDCPA, 15 U.S.C. § 1692i, is not at issue in Mr.

Rivas’s case, I agree that vicarious liability cannot be imposed under that

provision. See Maj. Op. at 11–12.

      Where I do part ways with the majority opinion, however, is I believe

Midland Funding could be found liable to Mr. Rivas for indirect communications



                                          13
           USCA11 Case: 19-13383     Date Filed: 01/27/2021   Page: 14 of 18



made to him through Midland Credit’s website under 15 U.S.C. § 1692e. Mr.

Rivas alleged that Midland Funding violated this provision and I think a reasonable

jury could agree. I therefore respectfully dissent to the majority’s holding on this

point.

         Mr. Rivas says the definition of “communication” in the FDCPA allows

liability to be imposed on Midland Funding based on its indirect communications

made through Midland Credit’s website. The settlement agreement Mr. Rivas

entered into with Midland Funding in the debt-collection action said “[p]ayments

are to be made directly to [Midland Funding] at the following on-line address:

midlandcreditonline.com.” In fact, I don’t see that the settlement agreement tells

Mr. Rivas any other way to pay.

         The FDCPA defines “communication” as “the conveying of information

regarding a debt directly or indirectly to any person through any medium.” 15

U.S.C. § 1692a(2). The majority opinion says Mr. Rivas cannot avail himself of

the “broadly defined” term “communication” because that word is “not used in the

substantive sections under which Rivas has brought his claims.” Maj. Op. at 9–10.

But section 1692e generally makes it unlawful for a debt collector to “use any

false, deceptive, or misleading representation or means in connection with the

collection of any debt.” 15 U.S.C. § 1692e. And I read the “any . . . representation

or means” language in section 1692e to include indirect communications like those



                                          14
         USCA11 Case: 19-13383        Date Filed: 01/27/2021    Page: 15 of 18



Mr. Rivas says Midland Funding made through Midland Credit’s website. This

seems to me to be the proper conclusion even though Mr. Rivas’s claims rely on

the general language of 15 U.S.C. § 1692e and the specific language of 15 U.S.C.

§ 1692e(2)(A), which do not use the word “communication.” See 15 U.S.C.

§ 1692e. I come to this conclusion for three reasons.

      First, our Court has characterized section 1692e as having a “broad scope”

with “broad prohibitions.” Crawford v. LVNV Funding, LLC, 758 F.3d 1254,

1261 (11th Cir. 2014), overruled on other grounds by Midland Funding, LLC v.

Johnson, 581 U.S. ___, 137 S. Ct. 1407 (2017). Indeed, section 1692e prohibits

the use of “any false, deceptive, or misleading representation or means” in

connection with the collection of any debt. 15 U.S.C. § 1692e (emphasis added).

The “broad scope” of this language is big enough to include false or deceptive

indirect communications.

      Second, this Court interprets a general statutory term “in light of the specific

terms that surround it.” Snapp v. Unlimited Concepts, Inc., 208 F.3d 928, 934

(11th Cir. 2000) (quotation marks omitted). That means we must interpret the

words “any . . . representation or means” in light of other terms used in section

1692e. As the majority recognizes, see Maj. Op. at 10, other subsections of section

1692e list communications as specific examples of “representation[s] or means.”

See, e.g., 15 U.S.C. § 1692e(8) (stating that it “is a violation of this section” to



                                           15
         USCA11 Case: 19-13383        Date Filed: 01/27/2021   Page: 16 of 18



“[c]ommunicat[e] or threaten[] to communicate to any person credit information

which is known or which should be known to be false”). And we know the

FDCPA defines those specific examples of communications to include indirect

communications. See id. § 1692a(2). For this reason as well, I think the better

course is to interpret “any . . . representation or means” to include indirect

communications.

      Finally, this Court’s decision in Bishop v. Ross Earle & Bonan, P.A., 817

F.3d 1268 (11th Cir. 2016), demonstrates that an action under section 1692e can be

based on an indirect communication. Connie Bishop’s debt collectors sent a debt-

collection letter to her attorney, and Ms. Bishop sued those debt collectors under

the FDCPA, alleging that the letter violated section 1692g and section 1692e. Id.

at 1269–70. This Court first held that the letter was an indirect communication for

purposes of the section 1692g claim. Id. at 1272. Then it held that, based on the

letter sent to her attorney, Ms. Bishop alleged sufficient facts to state a claim under

section 1692e. Id. at 1274. I say this shows that section 1692e prohibits false or

deceptive indirect communications, like the letter in Bishop and like the statements

posted on Midland Credit’s website about Mr. Rivas’s account. True, Ms. Bishop

also alleged that the letter specifically violated section 1692e(10). Id. at 1270. But

this Court couched its analysis in terms of section 1692e’s general language,

indicating that a false or deceptive indirect communication is prohibited by section



                                          16
         USCA11 Case: 19-13383       Date Filed: 01/27/2021   Page: 17 of 18



1692e’s broad limits on false or deceptive “behavior.” Id. at 1274. Beyond that,

even to the extent the Bishop opinion relied on section 1692e(10) itself, that

specific provision also lacks the term “communication.” See 15 U.S.C.

§ 1692e(10). This must mean that a claim brought under section 1692e, with or

without a specific reference to a subsection, can be asserted based on indirect

communications, even if the subsection of the statute does not use the word

“communication.”

      The majority attempts to distinguish Bishop because Ms. Bishop also

asserted a claim under 15 U.S.C. § 1692g, which is not at issue here. Maj. Op. at

10–11 & n.1. Specifically, the majority says “our reasoning in Bishop does not

apply” based on its reading that Bishop says the indirect communication was only

“actionable” under section 1692e because the debt-collection letter sent to Ms.

Bishop’s attorney also violated section 1692g, which uses the term

“communication.” Id. at 11 n.1. But our Court’s ruling in Bishop nowhere relied

on section 1692g’s use of the term “communication” in its discussion of the section

1692e claim. Instead, this Court simply held that Ms. Bishop alleged sufficient

facts to state a claim under section 1692e based on the letter to Bishop’s attorney.

See Bishop, 817 F.3d at 1274. The majority does not dispute that the letter was an

indirect communication.




                                         17
         USCA11 Case: 19-13383      Date Filed: 01/27/2021    Page: 18 of 18



      I read section 1692e’s broad prohibition on “any false, deceptive, or

misleading representation or means in connection with the collection of any debt”

to include indirect communications. I would therefore allow Mr. Rivas to proceed

against Midland Funding under section 1692e for indirect communications. And

viewing the record in the light most favorable to Mr. Rivas, a jury could find that

Midland Funding indirectly communicated with Mr. Rivas through Midland

Credit’s website. Specifically, reasonable jurors could find that Mr. Rivas’s

settlement agreement with Midland Funding required him to use Midland Credit’s

website, such that any representations on the website were indirect

communications from Midland Funding. Of course, Midland Funding tells us that

Mr. Rivas was “not required to make payments online,” since the settlement

agreement says elsewhere that Rivas “may make payments online.” But this

sounds to me like a jury argument over a genuine dispute of material fact.

      I would reverse the District Court’s order granting summary judgment in

favor of Midland Funding, and so I respectfully dissent.




                                         18